PER CURIAM.
A lady having to return a hat from New York to the plaintiff, a milliner, in Newark, eight miles away, delivered it to one Búmford, a local expressman, who in turn delivered it in good order to the joint-stock association doing business under the style of United States Express Company, which in its receipt fore-fended liability for loss or damage unless proven “to have occurred from the * * * gross negligence of said company or their servants.” Uncontradictedly the hat was sent in a pasteboard box, familiar enough, packed therein with tissue paper, wrapped on the outside with paper, and when the express company delivered the parcel, after a delay of 10 days, it was as if it had been trampled upon, and the hat was ruined. Thus the plaintiff’s case was proven, and her judgment should not be disturbed.
Judgment affirmed, with costs.